Pfeifer, J.,
dissenting.
{¶ 42} The majority opinion concludes that R.C. 3781.184 violates the Home-Rule Amendment, Section 3, Article XVIII of the Ohio Constitution, because it is not a general law. The majority concludes that R.C. 3781.184 fails all four of the elements of a new test that it sets forth in syllabus law. I dissent from the syllabus law because it pulls together disparate tests that ought to remain independent of each other and from the judgment because of the strained application to the facts. I will address each of the majority’s elements separately-
Statewide and Comprehensive Legislative Enactment
{¶ 43} The majority appears to state that R.C. Chapter 3781 isn’t comprehensive because it addresses building standards for various types of buildings and facilities. The majority clearly states that “R.C. 3781.184(A) and (B) simply refer to the current federal standards regulating the construction of manufactured homes.” R.C. 3781.184(A) does more than merely refer to federal standards. It states, “Every manufactured home * * * shall be constructed in accordance with the federal construction and safety standards,” and “[t]he federal standards shall be the exclusive construction and safety standards in this state and neither the state nor any political subdivision of the state may establish any other standard governing the construction of manufactured homes.” R.C. 3781.184(A) is a clear statement by the General Assembly that it is adopting the federal standards to the exclusion of any standards set forth by political subdivisions.
{¶ 44} According to the majority, the standards cover only construction and safety, not zoning, and therefore “do not provide for uniform, statewide regulation of manufactured housing.” However, the General Assembly’s intention that the statute be uniform and apply statewide is manifested by its decision to deny political subdivisions the ability to establish standards of their own. Further, the General Assembly did not ignore zoning, as the federal standards do, because it stated in R.C. 3781.184(C) that manufactured homes must be permitted in “any district or zone in which a political subdivision permits single-family homes.” R.C. 3781.184 is as comprehensive as it can or need be. See State v. Sammons (1979), 58 Ohio St.2d, 460, 464, 12 O.O.3d 384, 391 N.E.2d 713, citing United States Civ. Serv. Comm. v. Natl. Assn. of Letter Carriers (1973), 413 U.S. 548, 578-579, 93 S.Ct. 2880, 37 L.Ed.2d 796 (there are limitations in the English language with respect to being both specific and manageably brief).
Uniform Operation Throughout the State
{¶ 45} The majority concludes that R.C. 3781.184 is not uniformly operative throughout the state because private landowners can incorporate covenants into *159their deeds that restrict the use of manufactured homes. The General Assembly decided that private landowners could still use covenants in deeds to restrict the usage of manufactured homes. R.C. 3781.184(D). That decision does not mean that R.C. 3781.184 is not uniformly operative.
{¶ 46} Laws are uniform when they apply to all similarly situated people; they need not apply to every single person in every circumstance no matter what. Our tax laws treat taxpayers differently depending on whether they are married or have children and depending on whether they are businesses or individuals or nonprofit organizations. The tax laws do not violate the uniformity requirement based on these distinctions because all similarly situated taxpayers are treated the same. R.C. 3781.184 applies to all political subdivisions in the state. Individuals are not similarly situated. Therefore, R.C. 3781.184 is as uniform as it can or need be.
Police, Sanitary, or Similar Regulation
{¶ 47} The majority concludes that the statewide interest of “providing more affordable housing options across the state” is defeated because people can incorporate restrictive covenants into their deeds. Deeds can restrict the use of manufactured homes, and some people will undoubtedly use deeds of that sort. This does not defeat the purpose of the statute. Even if half of all deeds contained restrictive covenants, and they won’t, the remaining property would still be available for manufactured homes and would increase affordable housing options. The General Assembly’s stated purpose is a valid exercise of its legislative power.
Prescribing a Rule of Conduct on Citizens Generally
{¶ 48} The General Assembly has enacted laws that govern streets and public grounds, R.C. Chapter 723; assessments, R.C. Chapter 727; and the powers of municipal officers, R.C. Chapter 733; these apply only to municipalities and political subdivisions. According to the syllabus, these laws and the vast bulk of R.C. Title 7 violate the Home-Rule Amendment. It is hard to imagine that the majority really wants to incorporate the vast sweep of this element of the syllabus law into our legal system.
{¶ 49} In an attempt to increase the stock of affordable housing in the state, the General Assembly enacted a regulatory scheme, R.C. 3781.184. The General Assembly was not bent on trammeling the Home-Rule Amendment, and R.C. 3781.184 does no such thing. R.C. 3781.184 is a general law because it comprehensively addresses the safety, construction, and zoning of manufactured homes, because it applies uniformly across the state, because it serves an overriding statewide interest, and because it applies to all similarly situated entities. I dissent from the majority opinion and conclude that R.C. 3781.184 is a general *160law and does not violate the Home-Rule Amendment, Section 3, Article XVIII of the Ohio Constitution.
Joseph Martuccio, Canton Law Director, Craig E. Chessler and Robert G. Rubin, Assistant Law Directors, for appellants.
Betty D. Montgomery, Attorney General, Michael R. Gladman and Elizabeth Luper Schuster, Assistant Attorneys General, for appellees.
Barry M. Byron, Stephen L. Byron and John Gotherman, urging reversal for amicus curiae, Ohio Municipal League.